Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 18, 2021

                                       No. 04-20-00018-CV

                               DICEX INTERNATIONAL, INC.,
                                        Appellant

                                                v.

                                   AMIGO STAFFING, INC.,
                                         Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020CVK000091-D2
                          Honorable Monica Z. Notzon, Judge Presiding

                                          O R D E R

Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

       On March 24, 2021, this court issued an opinion affirming the trial court’s summary
judgment in favor of appellee. On June 17, 2021, this court denied appellant’s motion for
rehearing. On August 6, 2021, appellant filed a Motion for En Banc Reconsideration. After
considering the merits of the motion, the motion is DENIED.


           It is so ORDERED on August 18, 2021.
                                                                  PER CURIAM


           ATTESTED TO: _____________________________
                        MICHAEL A. CRUZ
                        CLERK OF COURT